Exhibit 10.22
 
AMENDMENT OF BONUS AGREEMENT
 
THIS AMENDMENT OF BONUS AGREEMENT (“Amendment”) is entered into by and between
WHX Corporation, a Delaware corporation (“Company”), and Glen Kassan
(“Executive”), effective as of January 1, 2009.
 
Background
 
A.           The Company and the Executive previously entered into a Bonus
Agreement, dated as of July 6, 2007 (“Agreement”).
 
B.           The Company and the Executive wish to amend the Agreement,
effective as of January 1, 2009, to comply with the final regulations under Code
Section 409A.
 
In consideration of the premises, the parties hereby agree to amend the
Agreement as follows, effective January 1, 2009.
 
Amendment
 
1.           A new Section 15 is added to the Agreement, to read as follows:
 
“Section 15. Code Section 409A.
 
(a)           The parties hereto intend that all benefits and payments to be
made to the Executive hereunder will be provided or paid to him in compliance
with, or an exemption or exception from the applicable provisions of, section
409A of the Internal Revenue Code of 1986 as amended (“Code”) and the
regulations issued thereunder, and the rulings, notices and other guidance
issued by the Internal Revenue Services interpreting the same, and this
Agreement shall be construed and administered in accordance with such intent.
The parties also agree that this Agreement may be modified, as reasonably
requested by either party, to the extent necessary to comply with all applicable
requirements of, and to avoid the imposition of any additional tax, interest and
penalties under, the section 409A of the Code in connection with, the benefits
and payments to be provided or paid to the Executive hereunder. Any such
modification shall maintain the original intent and benefit to the Company and
the Executive of the applicable provision of this Agreement, to the maximum
extent possible without violating section 409A of the Code.
 
(b)           Any payments hereunder that qualify for an exception under section
409A of the Code shall be paid under the applicable exception.
 
(c)           The discretion of the Committee under Subsection 3(b)-(e) hereof
shall not extend the time for delivery of the Notice beyond the Termination
Date.
 
(d)           No Bonus Replacement under Section 5 shall cause the Agreement to
become subject to Section 409A of the Code.”
 

--------------------------------------------------------------------------------


 
2.           In all other respects the Agreement shall be and remain unchanged.
 
The Company, by its duly authorized officer, and the Executive have executed
this Amendment, effective as of January 1, 2009, on the dates set out below.
 
COMPANY
 
EXECUTIVE
     
By:
/s/ Peter T. Gelfman  
/s/ Glenn Kassan
 
12/31/08
   





 
 
 
2